Atkinson, Justice.
On an indictment for rape a verdict was returned finding tlie defendant guilty. No complaint is made of any ruling made by the judge during the trial. The evidence was sufficient to support the verdict, and there was no abuse of discretion in overruling the defendant’s motion for a new trial.

Judgment affirmed.


All the Justices concur.

John D. <§ E. S. Taylor, E. D. Rivers, W. B. Mebane, for plaintiff iu error.
M. J. Yeomaois, attorney-general, J. F. Kelly, solicitor-general, J. R. Rosser, B. D. Murphy, and E. J. Glower, contra.